Citation Nr: 0011233	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-33 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from August 1952 to December 
1955 and from February 1963 to August 1978.

This appeal arises from an August 1997 rating decision in 
which the RO granted entitlement to service connection for 
bilateral hearing loss, rated as noncompensably disabling, 
and tinnitus, rated as 10 percent disabling.  

In October 1999, the Board of Veterans' Appeals (Board) 
denied entitlement to an increased evaluation for tinnitus 
and remanded the bilateral hearing loss claim to obtain 
additional development.  Because the matter remains denied, 
it has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained and the duty to assist has 
been fulfilled.

2.  Audiometry examinations show that the veteran has had and 
continues to have level I hearing bilaterally.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to a compensable evaluation for 
bilateral hearing loss.  He argues that his hearing loss has 
deteriorated over the past 30 years.  He has difficulty with 
communicating and avoids group activities.  As such, his 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992); Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  The VA, therefore, has a duty to assist.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence, 
including the veteran's January 2000 VA examination report, 
the Board finds that the duty to assist has been fulfilled.

The veteran asserts that his hearing loss disability has 
affected his ability to communicate.  Clinical findings shows 
that on VA examination in February 1997, puretone threshold 
levels for the frequency levels of 1000, 2000, 3000, and 4000 
Hertz were 0, 10, 40, and 55 on the right and 10, 60, 65, and 
80 on the left, respectively.  The average puretone threshold 
level was 26 on the right and 53 on the left and speech 
recognition was 98 on the right and 92 on the left.  Mild to 
moderate sensory hearing loss above 2000 Hertz on the right 
and moderate to severe sensory hearing loss above 1500 Hertz 
on the left was noted, as well as speech and immittance test 
results support the puretone findings.  The examiner found 
that the veteran's organic hearing sensitivity was category I 
bilaterally.

Also of record are the following: a November 1996 medical 
reports from J.L., M.D., showing an assessment of hearing 
loss; a November 1997 audiogram report from Miracle Ear.  

In March 1998, the veteran submitted a medical statement from 
J.B., a clinical audiologist, noting severe, high frequency 
sensorineural hearing loss bilaterally.  But, documentation 
of the veteran's examination results records an assessment of 
mild to moderate sloping sensorineural high frequency hearing 
loss, bilaterally.  The examiner also noted that the 
veteran's hearing ability dropped off 2000 Hertz of the left 
ear with a more gradual decline of the right ear.  The 
hearing loss of the left ear was difficult to fit with 
amplification because of the essentially normal hearing at 
1500 Hertz and then the rapid decline a half an octave 
greater.  The veteran's dynamic range was severely narrowed 
of the left ear level a narrow window for amplified speech.  
A March 1998 audiometric report from Idaho State University 
VA hearing service was also submitted.

Additional medical reports from Idaho State University dated 
in 1999 show that the veteran received hearing aid devices 
and received follow-up treatment.  The reports generally show 
that with the devices the veteran's hearing had improved.

In January 2000, audiometry testing shows puretone levels on 
the right at 10, 15, 40, and 55, and on the left at 10, 55, 
65, and 75 for the frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  The puretone average on the right 
was 30 and 51 on the left.  Speech recognition scores were 98 
on the right and 92 on the left.  The audiogram showed mild 
to moderate severe sensory hearing loss above 2000 on the 
right and moderate to severe sensory hearing loss above 1500 
Hertz on the left.  Speech and immittance test results 
supported the puretone findings.  The diagnosis was the 
veteran's organic hearing sensitivity is Category I 
bilaterally.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  

Disability ratings for hearing impairment are assigned by 
mechanically applying the schedule for rating disabilities to 
numbers designated in an audiometric evaluation. See 38 
C.F.R. §§ 4.85, 4.87 (1999); Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  Acevedo-Escobar v. West, 12 Vet. App. 9 (1998) 
(Hearing loss is assigned a disability rating based on 
average puretone decibel loss and percent of speech 
discrimination.).  To evaluate the degree of disability from 
defective hearing, the revised rating schedule establishes 
eleven auditory acuity levels from level I for essentially 
normal acuity through level XI for profound deafness.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.85 and Part 4. 

Utilizing the provisions of Table VI, the veteran's hearing 
acuity, by history and currently, would be considered Level I 
in the right ear, and Level I in the left ear.  On VA 
examination 1997 the puretone average threshold level on the 
right was 26 and on the left it was 53.  Speech recognition 
was 98 on the right and 92 on the left.  In January 2000, 
puretone average threshold level was 30 on the right and 51 
on the left.  Speech recognition findings were the same as in 
1997.  Pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100, 
the veteran's hearing acuity would be rated as zero percent 
disability, and hence these provisions do not establish a 
basis for an increased rating.  See Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995) (The United States Court of Appeals for 
Veterans Claims (Court) held that the regulations are clear; 
under the schedule of ratings, level I and level II hearing 
are noncompensable.); 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board also notes that the provisions of Table VIA are 
inapplicable.  See generally, 38 C.F.R. § 4.85(c) and 4.86.  
Here, the examiner has not certified that the speech 
discrimination test was not appropriate because of any 
language difficulties, inconsistent speech discrimination 
scores, etc., and the provisions of Section 4.86 have not 
been met.  Thus, consideration in this regard is not 
warranted.  

As the criteria for a compensable rating since service 
connection has been in effect have not been met, an increased 
rating for hearing loss is not appropriate, and the veteran's 
appeal must be denied.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, including 3.321(b)(1) 
(1999), whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that these provisions do not support the 
grant of an increased rating for the disorder at question.



ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

